     Case 2:14-cv-01699-LRH-CWH Document 898-3 Filed 10/12/18 Page 1 of 5



 1     BOIES SCHILLER FLEXNER LLP                   MORGAN, LEWIS & BOCKIUS LLP
       RICHARD J. POCKER (NV Bar No. 3568)          BENJAMIN P. SMITH (pro hac vice)
 2     300 South Fourth Street, Suite 800           JOHN A. POLITO (pro hac vice)
       Las Vegas, NV 89101                          SHARON R. SMITH (pro hac vice)
 3     Telephone:    702.382.7300                   FRANK KENNAMER (pro hac vice)
       Facsimile:    702.382.2755                   One Market, Spear Street Tower
 4     rpocker@bsfllp.com                           San Francisco, CA 94105
                                                    Telephone:    415.442.1000
 5     BOIES SCHILLER FLEXNER LLP                   Facsimile:    415.442.1001
       WILLIAM ISAACSON (pro hac vice)              benjamin.smith@morganlewis.com
 6     KAREN DUNN (pro hac vice)                    john.polito@morganlewis.com
       1401 New York Avenue, NW, 11th Floor         sharon.smith@morganlewis.com
 7     Washington, DC 20005                         frank.kennamer@morganlewis.com
       Telephone: 202.237.2727
 8     Facsimile:  202.237.6131                     DORIAN DALEY (pro hac vice)
       wisaacson@bsfllp.com                         DEBORAH K. MILLER (pro hac vice)
 9     kdunn@bsfllp.com                             JAMES C. MAROULIS (pro hac vice)
                                                    ORACLE CORPORATION
10     BOIES SCHILLER FLEXNER LLP                   500 Oracle Parkway, M/S 5op7
       STEVEN C. HOLTZMAN (pro hac vice)            Redwood City, CA 94070
11     KATHLEEN R. HARTNETT (pro hac vice)          Telephone:    650.506.4846
       BEKO O. REBLITZ-RICHARDSON                   Facsimile:    650.506.7114
12     (pro hac vice)                               dorian.daley@oracle.com
       1999 Harrison Street, Suite 900              deborah.miller@oracle.com
13     Oakland, CA 94612                            jim.maroulis@oracle.com
       Telephone:     510.874.1000
14     Facsimile:     510.874.1460                  Attorneys for Defendants and
       sholtzman@bsfllp.com                         Counterclaimants Oracle America, Inc. and
15     khartnett@bsfllp.com                         Oracle International Corp.
       brichardson@bsfllp.com
16
                               UNITED STATES DISTRICT COURT
17
                                     DISTRICT OF NEVADA
18
       RIMINI STREET, INC., a Nevada corporation,      Case No. 2:14-cv-01699 LRH CWH
19                              Plaintiff,
                                                       DECLARATION OF CHRISTIAN B.
20           v.                                        HICKS
21     ORACLE AMERICA, INC., a Delaware                SUPPORTING ORACLE’S MOTION
       corporation; and ORACLE INTERNATIONAL           FOR PARTIAL SUMMARY
22     CORPORATION, a California corporation,          JUDGMENT REGARDING CROSS-
                                 Defendants.           USE AND DERIVATIVE WORKS
23
       ORACLE AMERICA, INC., a Delaware
24     corporation; and ORACLE INTERNATIONAL
       CORPORATION, a California corporation,          Judge:       Hon. Larry R. Hicks
25                         Counterclaimants,

26           v.

       RIMINI STREET, INC., a Nevada corporation;      REDACTED
27
       SETH RAVIN, an individual,
28                       Counterdefendants.


                                DECLARATION OF CHRISTIAN B. HICKS
     Case 2:14-cv-01699-LRH-CWH Document 898-3 Filed 10/12/18 Page 2 of 5



 1           I, Christian B. Hicks, declare as follows.
 2           1.      I have been retained as an expert witness in this matter by Defendant and
 3    Counterclaimant Oracle International Corp. (“Oracle”). I submit this Declaration to support
 4    Oracle’s Motion for Partial Summary Judgment Regarding Cross-Use and Derivative Works. I
 5    have personal knowledge of the facts set forth in this declaration, and could testify competently to
 6    them if asked to do so.
 7           2.      From 1997 to 2015, I was a Co-Founder and President of Elysium Digital, a
 8    technical litigation consulting company located in Boston, Massachusetts that specialized in
 9    providing computer science and electrical engineering expertise in legal disputes involving
10    intellectual property, computer forensics, and other high-tech subject matter. In 2015, Elysium
11    Digital was acquired by Stroz Friedberg, where I served as a Managing Director until 2017. As of
12    September 2017, I am a contract expert with Stroz Friedberg.
13           3.      Since co-founding Elysium in 1997, I have worked on more than 200 technical
14    matters, including more than 40 forensic matters. I have been qualified as an expert in federal
15    court. I have submitted numerous expert reports and affidavits in other matters and have also
16    been deposed on multiple occasions. I have worked on matters related to telecommunications, to
17    computer networking, and to computer security.
18           4.      In this matter, with support from my colleagues at Stroz Friedberg, I have
19    reviewed computer-based evidence, including Rimini’s Automation Framework (“AFW”)
20    system, how it works, how it has been used by Rimini, and how it is used in conjunction with
21    other Rimini development tools.
22           5.      On May 4, 2018, I signed my “Expert Report of Christian B. Hicks,” which I
23    understand was submitted to Rimini Street, Inc. (“Rimini”) as part of discovery in this action. On
24    June 8, 2018, I signed my “Supplemental Expert Report of Christian B. Hicks,” which I also
25    understand was submitted to Rimini as part of discovery in this action.
26           6.      In paragraph 6.1.1 of both my May 4th and June 8th reports, I provided the
27    following opinion:
28
                                                      1
                                   DECLARATION OF CHRISTIAN B. HICKS
     Case 2:14-cv-01699-LRH-CWH Document 898-3 Filed 10/12/18 Page 3 of 5



 1

 2

 3           7.      In paragraph 6.1.2 of both my May 4th and June 8th reports, I provided the
 4    following opinion:
 5

 6

 7           8.      In paragraph 6.1.3 of both my May 4th and June 8th reports, I provided the
 8    following opinion:
 9

10

11           9.      In paragraph 7.7.1 of both my May 4th and June 8th reports, I provided the
12    following opinion:
13

14           10.     For purposes of this Declaration, I hereby adopt and swear to these opinions set
15    forth in my March 4th and June 8th reports.
16           11.     Attached as Exhibit 41 to the Appendix of Exhibits Supporting Oracle’s Motion
17    for Partial Summary Judgment Regarding Cross-Use and Derivative Works (“Appendix”) is a
18    true and correct copy of                         , an exhibit to my May 4th and June 8th reports,
19    which shows
20           12.     Attached as Exhibit 42 to the Appendix is a true and correct copy of
21                                    an exhibit to my May 4th and June 8th reports, which
22

23

24

25

26

27

28           I declare under penalty of perjury under the laws of the United States of America that the
                                                     2
                                  DECLARATION OF CHRISTIAN B. HICKS
Case 2:14-cv-01699-LRH-CWH Document 898-3 Filed 10/12/18 Page 4 of 5
                                                               II
        foregoing is true and correct. Executed on October �2018 at
 2 II   H   9   tt   t   C/\se,1 r. G-e   r W' 0..vt',.I
                                                     I
 3



                                                               cfe6�
 4
 5
                                                               Christian 8. Hicks
 6
 7
 8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           3
                                          DECLARATION OF CHRISTIAN B. HICKS
     Case 2:14-cv-01699-LRH-CWH Document 898-3 Filed 10/12/18 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2           I certify that on October 12, 2018, I electronically transmitted the foregoing

 3    DECLARATION OF CHRISTIAN B. HICKS SUPPORTING ORACLE’S MOTION FOR

 4    PARTIAL SUMMARY JUDGMENT REGARDING CROSS-USE AND DERIVATIVE

 5    WORKS to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

 6    Electronic Filing to all counsel in this matter; all counsel are CM/ECF registrants.

 7

 8     Dated: October 12, 2018                                  Morgan, Lewis & Bockius LLP
 9

10                                                By:                   /s/ John A. Polito
                                                                            John A. Polito
11
                                                                  Attorneys for Defendants and
12                                                          Counterclaimants Oracle America, Inc. and
                                                                   Oracle International Corp.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
                                          CERTIFICATE OF SERVICE
